USDC IN/ND case 2:20-cv-00402-JTM-JPK document 29 filed 09/13/21 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

DENNIS A. GHOSTON, and           )
DENISHA GHOSTON,                 )
                                 )
         Plaintiffs,             )
                                 )
         v.                      )                        No. 2:20 CV 402
                                 )
GARY RAILWAY COMPANY, and        )
UNITED STATES STEEL CORPORATION, )
                                 )
         Defendants.             )

                                  OPINION and ORDER

I.     BACKGROUND

       Plaintiff Dennis Ghoston1 alleges that he was an employee of defendant Gary

Railway Company when he sustained injuries while working at a railroad yard owned

and operated by defendant United States Steel Corporation. (DE # 1.) In Count II of his

complaint, plaintiff alleges that United States Steel is liable for his injuries under the

Federal Employers’ Liability Act (“FELA”), 45 U.S.C. § 51 et seq., since it performed joint

railroad operational activities with Gary Railway Company. Defendant has moved to

dismiss Count II, only, under Federal Rule of Civil Procedure 12(b)(6). (DE # 10.)




       1
         This case involves two plaintiffs, Dennis Ghoston and his wife, Denisha
Ghoston. For ease of understanding the present opinion, however, the court refers to
only Dennis, as he is the relevant plaintiff with respect to the employment question at
issue in Count II, which is the subject of the present motion to dismiss.
USDC IN/ND case 2:20-cv-00402-JTM-JPK document 29 filed 09/13/21 page 2 of 5


II.    LEGAL STANDARD

       When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the court “take[s]

the facts alleged in the complaint as true, drawing all reasonable inferences in favor of

the plaintiff.” Pisciotta v. Old Nat’l Bancorp., 499 F.3d 629, 633 (7th Cir. 2007). In assessing

the pleading of those facts, the court must be cognizant that a complaint filed in federal

court is governed by the liberal notice-pleading requirements of the Federal Rules of

Civil Procedure, which only requires that a complaint contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). To satisfy Rule 8(a), “the statement need only ‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S.

89, 93 (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       “While the federal pleading standard is quite forgiving, . . . the complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ray v. City of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011);

Twombly, 550 U.S. at 555, 570. A plaintiff must plead “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To meet this standard, a complaint

does not need detailed factual allegations, but it must go beyond providing “labels and

conclusions” and “be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citing Sanjuan v. Am. Bd. of Psychiatry & Neurology, 40 F.3d 247,

251 (7th Cir. 1994) among other authorities). As the Seventh Circuit explained, a


                                               2
USDC IN/ND case 2:20-cv-00402-JTM-JPK document 29 filed 09/13/21 page 3 of 5


complaint must give “enough details about the subject-matter of the case to present a

story that holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).

       However, the plaintiff does not need to plead facts that establish each element of

a cause of action and, “[a]t this stage the plaintiff receives the benefit of imagination, so

long as the hypotheses are consistent with the complaint.” Sanjuan, 40 F.3d at 251. Even

if the truth of the facts alleged appears doubtful, and recovery remote or unlikely, the

court cannot dismiss a complaint for failure to state a claim if, when the facts pleaded

are taken as true, a plaintiff has “nudged their claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 555, 570.

III.   DISCUSSION

       Defendant has moved to dismiss Count II of plaintiff’s complaint. In Count II,

plaintiff alleges that defendant United States Steel is liable to plaintiff under FELA. (DE

# 1.) FELA states: “Every common carrier by railroad while engaging in commerce . . .

shall be liable in damages to any person suffering injury while he is employed by such

carrier in such commerce.” 45 U.S.C. § 51. Defendant argues that plaintiff, at the time of

the alleged injury, was an employee of the Gary Railway Company, not of defendant.

Therefore, according to defendant, Count II of plaintiff’s complaint must be dismissed.

Plaintiff argues that he seeks to hold defendant liable under FELA as an entity engaged

in a joint operational railroad activity with his employer, Gary Railway Company, and

that the allegations in Count II are sufficient to meet the federal pleading requirements.

(DE # 16 at 3.)


                                              3
USDC IN/ND case 2:20-cv-00402-JTM-JPK document 29 filed 09/13/21 page 4 of 5


       Defendant’s primary argument is that plaintiff cannot hold defendant liable

under FELA, because defendant is not plaintiff’s employer. Defendant cites several

cases in support of this argument, but those cases were determined at the summary

judgment stage based upon the particular facts of those cases, including the contracts

between the relevant companies, the work performed by the plaintiffs, and other

particular circumstances that helped the court determine whether the joint operational

activity doctrine applied. See, e.g., Dominics v. Illinois Central Railroad Company, 934 F.

Supp. 223 (S.D. Miss. 1996); Larson v. CSX Transportation, Inc., 835 N.E.2d 138 (Ill. App.

1st Dist. 2005). The present motion demands only an assessment of the pleadings, not

the evidence. Accordingly, defendant’s argument in this regard is entirely premature.

       With respect to the pleadings, defendant argues that plaintiff’s allegations are

insufficient. However, at this point, all that is required of plaintiff is that the complaint

contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint need only contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ray, 629

F.3d at 662-63; Twombly, 550 U.S. at 570. In this case, plaintiff’s allegations that United

States Steel is liable to plaintiff under the joint operational activity doctrine plainly

suffices. Plaintiff’s allegations are plausible and put defendant on notice regarding the

basis of the claim. Nothing more is required. Accordingly, defendant’s motion to

dismiss Count II of the complaint must be denied.




                                               4
USDC IN/ND case 2:20-cv-00402-JTM-JPK document 29 filed 09/13/21 page 5 of 5


IV.   CONCLUSION

      For the foregoing reasons, defendant’s motion to dismiss (DE # 10) is DENIED.


                                      SO ORDERED.
                                                                               ________
      Date: September 13, 2021
                                       s/ James T. Moody
                                      JUDGE JAMES T. MOODY
                                      UNITED STATES DISTRICT COURT




                                         5
